Title: Virginia Delegates to Thomas Nelson, 11 September 1781
From: Virginia Delegates
To: Nelson, Thomas


Sir
Philada. Sepr. 11th. 1781.
Another post has arrived without our being favored with a line from your Excellency.
A letter has been received by the President of this State from Governor Livingston containing intelligence that General Clinton is preparing to embark a large body of troops at N. York which is to be landed in the Jerseys and to penetrate Southwardly in order to controul the reinforcements going to Virginia. The posture of opposition which we hope will be taken by this State and that of N Jersey, with the force under Genl. Heath on the North River which will be in the rear of such a movement render it very little formidable
We have had no information since our last either of the British fleet under Admirals Graves & Hood, or of that of the French under Admiral de Barras.
With sentiments of the highest esteem & respect We have the honor to be Yr. Excellency’s Most Obedt. & humble servants
Jos: Jones.J Madison JunrTheok: BlandEdm: Randolph
